988 F.2d 1280
300 U.S.App.D.C. 322
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Honorable Alcee L. HASTINGSv.UNITED STATES of America;  United States Senate;  HonorableWalter J. Stewart;  James A. Baker, III;  andRalph Mecham, Director, AdministrativeOffice of the United StatesCourts, Appellants.
Nos. 92-5327, 92-5357
United States Court of Appeals, District of Columbia Circuit.
March 2, 1993.

[VACATING FROM, 802 F.Supp. 490.]
VACATED AND REMANDED.
Before MIKVA, Chief Judge, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary reversal, the opposition thereto, and the reply;  the request for oral argument on the motion for summary reversal;  the motion of American Civil Liberties Union for leave to file memorandum as amicus curiae out of time and the opposition thereto;  the motion to dismiss cross-appeal and the opposition thereto;  and the Rule 28(j) letter, it is


2
ORDERED, on the court's own motion, that the district court's order filed September 17, 1992, be vacated and that these consolidated cases be remanded for reconsideration in light of  Nixon v. United States, 113 S.Ct. 732 (1993).   It is


3
FURTHER ORDERED that the motions filed by the parties and by the American Civil Liberties Union be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.